Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED
NETSPEND HOLDINGS, INC.

2004 STOCK OPTION AND RESTRICTED STOCK PLAN

 

1.             General.  Pursuant to the Amended and Restated NetSpend
Holdings, Inc. 2004 Stock Option and Restricted Stock Plan (the “Plan”), 165,000
shares (the “Shares”) of Restricted Stock have been issued to Anh Vazquez (the
“Participant”), effective as of October 29, 2012 (the “Grant Date”), all as
hereinafter provided and subject to the restrictions set forth herein and in the
Plan.

 

2.             Relationship to the Plan. Capitalized terms used in this
Restricted Stock Agreement and not defined herein shall have the meanings
ascribed to them in the Plan.  This Restricted Stock Agreement and the Shares to
which it relates are subject to the terms and conditions of the Plan.  If there
is any conflict between the terms and conditions of the Plan and this Restricted
Stock Agreement, the terms and conditions of Plan, as interpreted by the
Committee, shall govern.

 

3.             Vesting of the Shares.

 

(a)           The Shares shall, subject to the acceleration and forfeiture
provisions set forth below, vest as follows: 100% of the Shares shall be vested
on October 29, 2014. Any unvested portion of the Shares shall be immediately
forfeited and neither Participant nor any person claiming through Participant
shall have any residual rights therein or to any dividends issued with respect
thereto if Participant shall undergo a Termination of Service that does not
constitute a “Qualifying Termination” prior to the date such Shares were to have
vested.

 

(b)           As used herein, a “Qualifying Termination” shall mean a
Termination of Service due to the death or Disability of Participant or a
Termination of Service without Cause or for Good Reason under the circumstances
described in Section 3(c) below.

 

(c)           Notwithstanding the foregoing, 100% of the Shares will vest upon
the consummation of any Change in Control unless the surviving, successor or
purchasing corporation, or a parent or subsidiary thereof (collectively, the
“Acquiror”), issues a new award (a “New Award”) covering an amount of stock or
other equity interests of the Acquiror (or an affiliated organization) having a
value equal to that of the unvested portion of the Shares on the date of such
Change in Control and terms and conditions, including vesting dates and other
requirements, substantially similar to those set forth in this Restricted Stock
Agreement.   Further, in the event that (i) a Change of Control occurs and
(ii) during the twelve-month period following such Change in Control,
Participant’s employment with the Acquiror or its Affiliates is terminated by
the Acquiror or any such Affiliate for any reason other than Cause or if
Participant terminates his or her employment

 

--------------------------------------------------------------------------------


 

with the Acquiror or any such Affiliate for “Good Reason” (as such term is
defined in any employment or like agreement between Participant and the Company
or, if there is no such agreement, as defined below) then 100% of the Shares or
the New Award, as applicable, shall vest immediately upon such termination.  As
used herein, a Termination of Service for “Good Reason” shall mean a voluntary
resignation by Participant that occurs within six months of any of the
following: (i) a material reduction in the base salary or bonus opportunity of
Participant, (ii) Participant receiving a bonus award payout percentage or an
equity-based award that is materially less in value than the bonuses or awards
paid to peer employees (iii) the duties and responsibilities of Participant are
materially diminished from those held by Participant on the date of the Change
in Control or (iv) Participant’s principal work location is moved more than 50
miles from the site at which Participant worked on the date of the Change in
Control.

 

4.             Transferability; No Certificates; Dividends.

 

(a)           Prior to their vesting, Participant may not, directly or
indirectly, sell, pledge, donate, grant a security interest in, assign or
otherwise transfer or dispose of (each, a “Transfer”) all or any portion of the
Shares or any of the rights and privileges pertaining thereto (Shares which vest
upon the death of Participant may be transferred or disposed of by will or by
the laws of descent and distribution).  Prior to their vesting, the Shares will
not be subject to, in whole or in part, the debts, contracts, liabilities or
torts of Participant, nor will they be subject, in whole or in part, to
garnishment, attachment, execution, levy or other legal or equitable process..

 

(b)           No certificates shall be issued with respect to the Shares, the
ownership of which shall instead be registered on the books and records of the
Company and any transfer agent for its common stock.

 

(c)           Participant shall have full voting and dividend rights with
respect to the Shares unless and until the same are canceled or forfeited
pursuant to the provisions of this Restricted Stock Agreement and the Plan. 
Notwithstanding the foregoing, dividends issued with respect to unvested Shares
of shall be held in a suspense account until the Shares vest and shall be
forfeited upon the date of Participant’s Termination of Service if the
underlying Shares of Restricted Stock have not vested as of such date.  The
books and records of the Company shall bear a legend, substantially in the
following form, evidencing the nature of the Restricted Stock until the
cancellation or forfeiture of the Shares occurs or the vesting period ends
pursuant to the terms of the Plan and this Restricted Stock Agreement.

 

TRANSFER OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS SPECIFIED IN AN AWARD
AGREEMENT BETWEEN THE ISSUER AND A PARTICIPANT IN THE ISSUER’S AMENDED AND
RESTATED 2004 EQUITY INCENTIVE PLAN, AS AMENDED AND/OR RESTATED FROM TIME TO
TIME.  NO TRANSFER OF THESE SECURITIES SHALL BE VALID OR EFFECTIVE UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED.  SUCH

 

2

--------------------------------------------------------------------------------


 

AGREEMENTS MAY BE INSPECTED AT THE PRINCIPAL EXECUTIVE OFFICES OF THE ISSUER.

 

(d)           Upon request of the Committee or its delegate, Participant shall
deliver to the Company a stock power, endorsed in blank, relating to any portion
of the Shares with respect to which the vesting period has not expired. 
Notwithstanding any other provisions of this Restricted Stock Agreement, the
issuance or delivery of any Shares (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
Shares.  The Company shall not be obligated to issue or deliver any Shares if
the issuance or delivery thereof would constitute a violation of any provision
of any law or of any regulation of any governmental authority or any national
securities exchange.

 

(e)           IPO Lock-Up and Company Repurchase Rights.  For the avoidance of
doubt, Sections 7(g) of the Plan (Repurchase of Unvested Shares; Forfeiture) and
Section 12 of the Plan (Public Offering) apply to the Shares.

 

(f)            Prohibited Transfers.  Notwithstanding any provisions in this
Restricted Stock Agreement to the contrary, any and all of the unvested Shares
shall be subject to the transfer restrictions set forth in Section 7(f) of the
Plan.  If any purported Transfer of the Shares is made or attempted contrary to
the provisions of this Restricted Stock Agreement and the Plan, such purported
Transfer shall be void ab initio; the Company shall have, in addition to any
other legal or equitable remedies which it may have, the right to enforce the
provisions of this Restricted Stock Agreement by actions for specific
performance (to the extent permitted by law); and the Company shall have the
right to refuse to recognize any purported Transferee as one of its stockholders
for any purpose.  For the avoidance of doubt, Participant may not Transfer any
Shares that have not vested pursuant to Section 3 hereof.

 

5.             Notices.  All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight courier or (iii) sent by
registered or certified mail, postage prepaid, addressed as follows:

 

if to Participant, to the address set forth in the books and records of the
Company; and

 

if to the Company, to:

 

NetSpend Holdings, Inc.

c/o NetSpend Corporation

701 Brazos Street, 13th Floor

Austin, TX 78701

Attention:  Chief Financial Officer

 

or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have

 

3

--------------------------------------------------------------------------------


 

been given (x) when delivered, if personally delivered, (y) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (z) on the third Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail.  As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

 

6.             No Waiver.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

 

7.             Participant Undertaking.  Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
Participant pursuant to the express provisions of this Restricted Stock
Agreement.

 

8.             Successors and Assigns.  Except as otherwise provided herein,
this Restricted Stock Agreement shall bind and inure to the benefit of and be
enforceable by Participant and the Company and their respective successors,
assigns, heirs, representatives and estates, as the case may be (including
subsequent holders of the Shares); provided, however, that in no event may
Participant Transfer any Shares that have not vested.

 

9.             Modification of Rights.  The rights of Participant are subject to
modification and termination in certain events as provided in this Restricted
Stock Agreement and the Plan.

 

10.           Governing Law.

 

(a)           This Restricted Stock Agreement shall be deemed to be a contract
made under, and shall be construed in accordance with, the laws of the State of
Delaware, without giving effect to conflict of laws principles thereof.

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for himself or herself and his or her property, to the nonexclusive
jurisdiction of any Delaware State court or any federal court of the United
States of America sitting in the State of Delaware, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Restricted Stock Agreement or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such Delaware State court or, to the extent permitted by law,
in any such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent that he or she may legally and effectively do so, any
objection that he or she may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Restricted Stock
Agreement in any Delaware state or

 

4

--------------------------------------------------------------------------------


 

federal court sitting in the State of Delaware.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

11.           Counterparts.  This Restricted Stock Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.

 

12.           Entire Agreement.  This Restricted Stock Agreement and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all previously written or oral negotiations,
commitments, representations and agreements with respect thereto.

 

13.           Withholding.  Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be paid or withheld
upon the vesting of the Shares. Shares which shall have vested shall be subject
to forfeiture unless Participant makes arrangements satisfactory to the Company
to satisfy such obligations.  The Participant may, subject to the Committee’s
prior approval, authorize the Company to withhold a portion of the unrestricted
Shares that would otherwise be issued to the Participant upon the lapse of the
applicable vesting restrictions to satisfy such withholding obligations (up to
the minimum statutorily required withholding obligations).

 

14.           83(b) Election.  Participant shall deliver to the Company a copy
of any election filed by the Participant with the Internal Revenue Service under
Section 83(b) of the Code within 30 days of the Grant Date.

 

15.           WAIVER OF JURY TRIAL.  NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE,
SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS AGREEMENT.  NO PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.  THE PROVISIONS OF THIS
SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS
SHALL BE SUBJECT TO NO EXCEPTIONS.  NEITHER PARTY HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO THE OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES.

 

16.           No Right of Employment.  Nothing in this Restricted Stock
Agreement or the Plan shall be construed as giving Participant the right to be
retained as an officer, consultant, advisor, director or employee of the Company
or any of its Affiliates and the Company and its Affiliates shall remain free to
dismiss Participant at any time and for any reason or no reason free from any
liability or claim under this Restricted Stock Agreement, except to the extent
specifically provided herein.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement as
of the Grant Date.

 

 

NETSPEND HOLDINGS, INC.*

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

PARTICIPANT*

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*This Restricted Stock Agreement may be executed electronically (e.g., “click I
agree” format) and an electronic acknowledgement of this Agreement shall
constitute the equivalent of a manual signature for all intents and purposes.

 

6

--------------------------------------------------------------------------------